               Case 18-16248-MAM               Doc 186        Filed 11/08/18         Page 1 of 51




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION
                                       www.flsb.uscourts.gov

In re:                                                                  Case No. 18-16248-BKC-MAM

CHANCE & ANTHEM, LLC,                                                   Chapter 7

         Debtor.
                                                 /

CHAPTER 7 TRUSTEE’S RESPONSE TO JEFFREY SISKIND’S RENEWED MOTION
      FOR SANCTIONS [ECF NO. 173] AND REQUEST FOR SANCTIONS

         ROBERT C. FURR, the Chapter 7 Trustee for the above styled Debtor, Chance &

Anthem, LLC (the “Debtor”), files his Response (the “Response”) to the Motion for Sanctions

(“Motion”)1 filed by Jeffrey M. Siskind on behalf of the former management of the Debtor

(“Movant” or “Siskind”)[ECF No. 173]. In support of the Response, the Trustee states as

follows:

                                                     Introduction

         1.       The Trustee’s investigation to date reveals that the Debtor was little more than

one of many artifices employed by Jeffrey Siskind to part ‘‘investors” from their money. In

another misguided effort to take the offensive, Mr. Siskind asks the Court to sanction the Trustee

and his counsel for making argument in court papers that he admitted to commingling the

Debtor’s money with his attorney trust account.                     Mr. Siskind also makes not-so-veiled

insinuations about scope of the litigation immunity privilege. Of course, he is signaling to the

Trustee and his counsel of his future intentions.2 We are not moved.



1
 The Motion fails to cite to any section of the Bankruptcy Code or Rules in support of the relief sought.
2
  There is no cash on this case. Since the appointment of the Trustee and his counsel, Mr. Siskind has advanced
spurious objections to the Trustee’s retention of counsel and forensic accountants; sought to remove the prior trustee
for not returning his phone calls and has generally acted to increase the expense of administering the bankruptcy
estate.
             Case 18-16248-MAM          Doc 186      Filed 11/08/18    Page 2 of 51




       2.      To be sure, Mr. Siskind admitted to commingling debtor funds with his attorney

trust funds. To date, he has failed to produce a single trust account record. He claims the

records were stolen. No police report has been filed. It is astounding that Mr. Siskind appears

incapable of complying with Florida Bar Rule 5-1 (concerning the regulation of attorney trust

accounts). The Trustee and his counsel do not apologize for brining this troubling fact to the

Court’s attention.

                                      Siskind’s Testimony

       3.      On June 9, 2018, the Trustee conducted and adjourned, without objection, a

Section 341 Meeting of Creditors in this case. Mr. Siskind appeared to testify on behalf of the

Debtor. Mr. Siskind was generally evasive, claiming not to recall the source or use of many of

the Debtor’s assets and liabilities. This is evident from a review of the transcript. See 07/09/18

341 Hr’g Trans., a copy of which is annexed hereto as Exhibit “A” (“341 Trans.”).

       4.      Mr. Siskind claims that all pertinent records and trust account ledgers had been

stolen by a rogue paralegal. 341 Trans. at pp. 11:18-24; 12:1-9; 27:8-14.

       5.      At the 341 Meeting of Creditors, Siskind testified to utilizing his trust account for

transactions involving the Debtor in at least three separate instances. Notably, the proceeds of

said transactions cannot be reconciled with banks statements.

       6.      The word “commingle” is a verb that means “to combine (funds or properties)

into a common fund or stock.” Merriam Webster Dictionary (2018). It cannot be disputed that

Siskind testified to commingling Debtor assets with his attorney trust account.

       7.      The first instance relates to a mortgage owned by the Debtor that Siskind sold to

his business associate Frank Zokaites for $25,000 on October 12, 2017. This transaction was not

disclosed in the Debtor’s Statement of Financial affairs. See ECF No. 11. Nonetheless, when

Mr. Siskind was asked about this transaction at the Debtor’s 341 meeting, he testified that

                                                 2
              Case 18-16248-MAM             Doc 186       Filed 11/08/18       Page 3 of 51




monies generated from the sale were deposited in his law firm through a “transfer account3.”

Yet, those cannot be reconciled with a contemporaneous transfer from the trust account to the

Debtor’s Bank Account. See 341 Trans. at pp. 16:23-18:9.

                Q.       What consideration did Chance & Anthem receive for the sale of that note
                         and mortgage, if any?

                A.       The tot -- Frank Zakitis who bought that note and mortgage, is that what
                         you mean?

                Q.       Yes.

                A.       Received, I believe, a total of $25,000.

                Q.       Who received $25,000?

                A.       I'm thinking that it went into the law firm, yeah.

                Q.       So when you sold Chance & Anthem's $25,000 mortgage and promissory
                         note, Frank Zakitis paid your law firm $25,000?

                A.       Well, I'm certain that he paid the 25 -- well, not a hundred percent certain
                         of the amount, but approximately $25,000, and I believe they all went
                         through a transfer account into my law firm.

                Q.       Okay.

                MR. FURR:

                Q.       What's a "transfer account"?

                THE WITNESS:

                A:       It's just an account that was set up to handle transactions between the law
                         firm and Frank Zakitis.

                Q.       And is that a separate account?

                A.       Yeah.
                Q.       And where is that account located?

                A.       PNC Bank.

3
  A lawyer must hold in trust, separate from the lawyer’s own property, funds and property of clients or third
persons that are in a lawyer’s possession in connection with a representation. Florida Bar Rule 5-1.1(a).


                                                      3
             Case 18-16248-MAM          Doc 186     Filed 11/08/18     Page 4 of 51




              Q.      What's the name of the account?

              A.      Siskind Legal Services, LLC.

              Q:      And it's only used to transfer monies between your law firm and other
                      parties?

              A:      That's why it originally existed. Frank Zakitis is located in Pittsburgh, and
                      when he would pay bills, he would pay them at PNC. He kept the
                      account at PNC down here.

              Q:      And that PNC account, is that still open?

              A.      Yeah.

       8.     Mr. Siskind also testified that money purportedly invested by Carl Stone in the

Debtor was deposited in his attorney trust account. Again, those funds cannot be reconciled with

a corresponding deposit in the Debtor Bank Account. 341 Trans. at p. 19:2-15 (emphasis

supplied).

              Q:      Who were those private lenders?

              A:      I believe one member was Richard Niff, and another one was Carl Stone
                      and/or David Fiore.

              Q.      Were monies from Richard Niff and David Fiore deposited into Chance &
                      Anthem's bank account at J.P. Morgan?

              A.      I don't believe so, no.

              Q.      All right. Where were those monies funded from for that purchase?

              A.      Oh, I think one was. Yeah, I think Mr. Neff's money did go through the
                      Chance & Anthem account. Don't hold me to that, but I'm pretty sure
                      that's where that, and then Carl Stone's money was deposited into my
                      attorney trust account.

       9.     Mr. Siskind also testified that money purportedly invested by Mr. Volkwein in the

Debtor was also deposited in his attorney trust account. And yet again, those funds cannot be

reconciled with a corresponding deposit in the Debtor Bank Account. 341 Trans. at p. 25:2-25



                                                4
             Case 18-16248-MAM          Doc 186      Filed 11/08/18      Page 5 of 51




(emphasis supplied).

               Q:      And how much money did Mr. Volkwein lend to Chance & Anthem?

               A.      Well, according to my records $500,000.

               Q.      All right, and how was that loan documented?

               A.      I don't remember. I remember that I have a or had a power of attorney
                       from Mr. Volkwein. Those funds came from properties that he sold at
                       some point, which my firm handled the sale transaction of.

               Q.      And where were the funds loaned by Mr. Volkwein deposited?

               A.      I don't recall. I imagine they ran through my trust account, since we
                       did the closing. Well, we didn't do the closing, but we represented him in
                       the closing of the sale of properties he had in West Palm Beach.

               Q.      And you represented him in the loan that he made to Chance & Anthem?

               A.      No, I don't believe so.

               Q.      Was he represented by anyone in connection with the loan he made to
                       Chance & Anthem?

               A.      No.

               Q.      What were the terms of the loan he made to Chance & Anthem?

               A.      I don't remember.

       10.     Finally, Siskind testified that his attorney trust account bank records were used by

him to prepare reconciliations of transactions involving the Debtor.           The reconciliations,

however, are now missing and Siskind has no ability to produce contemporaneous records to

identify these transactions.

               Q.      And what were Mr. Volkwein's $500,000 used for?

               A.      I don't recall. At some point the history of his interest, I provided him
                       with paperwork on that, but beyond that you'd have to ask him.

               Q.      What paperwork did you provide him?

               A.      Just a disbursement sheet as to where his money was used.


                                                 5
Case 18-16248-MAM      Doc 186      Filed 11/08/18    Page 6 of 51




 Q.   How was that disbursement sheet generated?

 A.   By hand by me.

 Q.   And what documents would you have reviewed to generate that
      disbursement sheet?

 A.   It was more or less a ledger that I kept on him that I would update from
      time to time.

 Q.   What documents would you use to create that ledger?

 A.   Just my bank records at the time.

 Q.   The bank records of Chance & Anthem?

 A.   I don't remember whether I ever utilized Chance & Anthem's records to
      facilitate that report, no.

 Q.   Would those have been your trust account records?

 A.   Some would have been, yeah.

 Q.   All right. So other than your trust account records and Chance & Anthem
      records, if at all, what other records would you have reviewed to create
      that ledger?

 A.   I don't remember what bank account records, were involved in the review,
      but the one-page report that I gave was accurate.

 Q.   Whatever happened to that ledger?

 A.   It was with the books and records that were in my files when we vacated
      the office at 525 South Flagler.

 Q.   Those are the ones that you've testified Mr. Gibson took possession of?
 A.   I believe he removed them, yes.

 Q.   Have you filed a police report for the 16 missing files?

 A.   No, I didn't think the police report would be availing, because I did give
      him permission to take all of the dead files, and the understanding was the
      live files would come out to the project house in Santa Barbara, and the
      dead files, rather than discard them, he would remove and keep in his
      garage at his house.



                                6
             Case 18-16248-MAM          Doc 186      Filed 11/08/18     Page 7 of 51




       11.     The Trustee respectfully requests an award of sanctions against Mr. Siskind for

the fees and costs incurred in responding to the Motion. A finding of bad faith supporting

imposition of sanctions under court's inherent powers is warranted where an attorney knowingly

or recklessly raises a frivolous argument or argues a meritorious claim for purposes of harassing

an opponent. In re Creative Desperation Inc., 415 B.R. 882, 895 (Bankr. S.D. Fla. 2009). An

award of sanctions is appropriate here because the Motion raises only frivolous arguments made

in bad faith and with complete and reckless disregard as to any legal or factual basis for the relief

requested.

       WHEREFORE, the Trustee respectfully requests entry of an order, (i) denying Jeffrey

Siskind’s Motion for Sanctions; (ii) awarding attorney’s fees and costs incurred by the Trustee

and his counsel in opposing the Motion; and (iii) granting such other relief as this Court deems

just and proper.

       Respectfully submitted on November 8, 2018.

                                      GENOVESE JOBLOVE & BATTISTA, P.A.
                                      Attorneys for Chapter 7 Trustee
                                      Miami Tower- 44th Floor
                                      100 S.E. Second Street
                                      Miami, Floirda 33131
                                      Telephone: (305) 349-2300
                                      Facsimile: (305) 428-8831

                                      By: /s/ Jesus M. Suarez
                                               Jesus M. Suarez, Esq.
                                               Florida Bar No. 60086
                                              jsuarez@gjb-law.com




                                                 7
             Case 18-16248-MAM         Doc 186      Filed 11/08/18    Page 8 of 51




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

upon all creditors and parties in interest registered to receive electronic notice via the Court’s

Case Management/Electronic Case Filing System as reflected on the attached Service List below

on this 8th day of November, 2018.


                                                       /s Jesus M. Suarez              .
                                                      Jesus M. Suarez, Esq.




                                     SERVICE LIST

Parties to receive electronic notice via CM/ECF

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com

Steven S. Newburgh: snewburgh@mclaughlinstern.com

Office of the US Trustee: USTPRegion21.MM.ECF@usdoj.gov

Jeffrey M Siskind: jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq: syoung@ybplaw.com




                                                8
Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 9 of 51




            EXHIBIT “A”




                          9
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 10 of 51


                                                                        Page 1
 1                  UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
 2
 3
     IN RE:                        CASE NO. 18-16248-MAM
 4
      CHANCE & ANTHEM, LLC
 5
                   Debtor.
 6   ________________________________/
 7
 8                     341 MEETING OF CREDITORS
 9                            July 9, 2018
10            The above-entitled cause came on for a Section
11   341 Meeting of Creditors before ROBERT FURR, one of the
12   trustees in the UNITED STATES BANKRUPTCY COURT, in and for
13   the SOUTHERN DISTRICT OF FLORIDA, at 1515 North Flagler
14   Dr., West Palm Beach, Palm Beach County, Florida on July
15   9, 2018, commencing at or about 8:30 a.m., and the
16   following proceedings were had.
17
18
19
20
21            Transcribed from a digital recording by:
                    Cheryl L. Jenkins, RPR, RMR
22
23
24
25


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
        Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 11 of 51


                                                                       Page 2

 1
 2                                    APPEARANCES:
 3
                               ROBERT FURR, Trustee
 4
 5                   GENOVESE JOBLOVE & BATTISTA, by
                         JESUS M. SUAREZ, Esquire
 6                      On behalf of the Trustee
 7
                               TRENT SWIFT, Esquire
 8                          On behalf of Richard Niff
 9
                           MAX ARESTY, Esquire
10                   On behalf of Frederick Volkwein
11
                            SOFIYE WILLIAMS, Esquire
12                           On behalf of Carl Stone
13                                - - - - - - -
14
15                 WITNESS
     Jeffrey Siskind                                    Page
16     Examination by Mr. Furr                            3
       Examination by Mr. Suarez                         11
17     Examination by Mr. Swift                          31
       Examination by Mr. Aresty                         33
18     Examination by Mr. Williams                       37
19
20
21
22
23
24
25

               OUELLETTE & MAULDIN COURT REPORTERS, INC.
                             (305) 358-8875
         Case 18-16248-MAM     Doc 186   Filed 11/08/18   Page 12 of 51


                                                                          Page 3
 1                     MR. FURR:    Trustee calls Case
 2   Number 18-16248, Chance & Anthem, LLC.
 3                     MR. SISKIND:      Do you want me on this side,
 4   Robert?
 5                     MR. FURR:    Right there is fine.
 6                     Please raise your right hand.
 7                     Do you swear to tell the truth, the whole
 8   truth and nothing but the truth?
 9                     MR. SISKIND:      I do.
10   Thereupon,
11                             JEFFREY SISKIND,
12   having been first duly sworn, was examined and testified
13   as follows:
14                     MR. FURR:    For the record I've verified
15   Mr. Siskind's address, and identity and will return it
16   back to him, and I also know him.
17                              EXAMINATION
18   BY MR. FURR:
19             Q.      Please state your name.
20             A.      Jeffrey Mark Siskind.
21             Q.      Mr. Siskind, what's your position with
22   Chance & Anthem?
23             A.      I was the managing member.
24             Q.      Did you file this bankruptcy up in Baltimore
25   originally?


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
            Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 13 of 51


                                                                           Page 4
 1              A.      In Maryland, yes.
 2              Q.      In Maryland.      Are you still the managing
 3   member?
 4              A.      Well, that's a legal question.             I guess you
 5   could answer it better than I can.              I was the last
 6   managing member.
 7              Q.      Okay.   No one -- you didn't resign?
 8              A.      No, I did not.
 9              Q.      In Baltimore you filed the petition, and
10   when you signed the petition, did you sign it?
11              A.      Yes.
12              Q.      As the managing member?
13              A.      Either as that or counsel to the ---
14              Q.      Okay.   I just see your signature on there on
15   February the 12th, 2018.         That's your signature?
16              A.      Well, the petition had my signature.
17              Q.      Let me just show you, make sure you
18   understand.
19              A.      Yes.
20              Q.      The one right there.         Okay, and the
21   information in the original petition, summary of assets,
22   schedules of assets, were those true and correct?
23              A.      To the best of my knowledge at the time,
24   yes.
25              Q.      Do you wish to make any amendments to those


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM     Doc 186   Filed 11/08/18   Page 14 of 51


                                                                          Page 5
 1   schedules?
 2           A.       We're going to make amendments, yes.
 3           Q.       Okay, and you say "we", does that mean
 4   somebody else with you?
 5           A.       The company "we".        I should say I.
 6           Q.       Right.    Can you tell me when Chance & Anthem
 7   was formed?
 8           A.       No, I don't remember when it was formed, but
 9   it's on the SunBiz site.
10           Q.      Okay, and did you form it?
11           A.      Yes.
12           Q.      So what in these schedules is inaccurate
13   that you listed on the original schedules, petition and
14   statement of financial affairs, or are you going add more
15   information to it?
16           A.      We're going to add information, but I
17   remember that there was a date that was incorrect as to
18   when we vacated a property in Maryland that the company
19   was utilizing.
20           Q.      All right.      Has Chance & Anthem ever filed
21   tax returns?
22           A.      No, it never made any money.
23           Q.      I didn't ask that.          I said, did it ever file
24   tax returns --
25           A.      No.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 15 of 51


                                                                           Page 6
 1           Q.      -- and you should know.
 2                   Okay.    There was a tax return -- there was a
 3   significant claim filed, one claim filed in the case so
 4   far by Del Marva Power in Carney's Point, New Jersey.                  It
 5   looks like a power company.
 6           A.      Correct.
 7           Q.      And this is an electric bill for property at
 8   27120 Ocean Gateway, or Gtwy, in Hebron, Maryland.                  Can
 9   you tell me, are you familiar with that address?
10           A.      Certainly.
11           Q.      And what is that, what building or property
12   is located there?
13           A.      There is a 47,000-square foot building,
14   approximately, located on just under seven acres, which
15   the company had a lease purchase agreement --
16           Q.      Okay.
17           A.      -- on.
18           Q.      And who are they lease purchasing it from?
19           A.      27120 Ocean Gateway, LLC.
20           Q.      Who owns that company, that was Ocean
21   Gateway company you just mentioned?
22           A.      That company is owned by a fellow by the
23   name of Alan Bias.
24           Q.      How do you spell Mr. Bias' last name?
25           A.      B-i-a-s.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM     Doc 186   Filed 11/08/18   Page 16 of 51


                                                                          Page 7
 1             Q.      And who is Mr. Bias, do you know him?
 2             A.      Yes.
 3             Q.      Business associate of yours?
 4             A.      No, except for that deal.
 5             Q.      Okay.   A total third party?
 6             A.      Yes, arm's length third party.
 7             Q.      And then was there actually a written lease
 8   for that?
 9             A.      There was a lease option agreement, yes.
10             Q.      And do you have a copy of that lease option
11   agreement?
12             A.      I don't know if I still have a copy, but I'm
13   sure that Mr. Bias would be more than willing to give it
14   to you.
15             Q.      And can you tell me the terms of the lease
16   option agreement?
17             A.      I think it was monthly payments of about
18   7,361, if my memory serves me correctly, and then there
19   was an option for a buyout at, I think it was 700,000.                 It
20   might have been 750,000.
21             Q.      And did you pay a down payment on that lease
22   option when you signed it?          I assume you signed it on
23   behalf of Chance & Anthem?
24             A.      Yes.
25             Q.      So when you signed it, did you put down


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
         Case 18-16248-MAM      Doc 186   Filed 11/08/18   Page 17 of 51


                                                                           Page 8
 1   $100,000, 50,000, or some amount of money as a deposit?
 2            A.       I think we put down $300,000 when the
 3   building was purchased.
 4            Q.       Okay.    So was the building actually in the
 5   name of Chance & Anthem?
 6            A.       Never.
 7            Q.       So it wasn't purchased?
 8            A.       The building was purchased by 27120 Ocean
 9   Gateway, LLC from a company, a gas company up there that
10   owned it.
11            Q.       Okay, and so ---
12            A.       Wait a minute.        If my memory serves me
13   correctly, that's the way it was structured.
14            Q.       Okay, and so you put the $300,000 down, you
15   being Chance & Anthem?
16            A.       Well, I believe Chance & Anthem put that
17   money down.
18            Q.       Okay, and so the building was not purchased
19   in Chance & Anthem's name?
20            A.       No.
21            Q.       The name of the other company?
22            A.       Correct.     Well, let me think about that.             I
23   guess it would have to have been yeah.                 Yes, yes.
24            Q.       Okay, and who is occupying that building
25   today?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
         Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 18 of 51


                                                                          Page 9
 1            A.      I have no idea.
 2            Q.      When was the last time you were there?
 3            A.      I don't remember, whenever I thought that we
 4   vacated it, I guess, is the last time.
 5            Q.      At the height of your occupancy, or Chance &
 6   Anthem's occupancy of the building, if I went there, would
 7   I find a staff of people working there?
 8            A.      Yes.
 9            Q.      Would I find the marijuana growing
10   operation?
11            A.      It would have been.        It was not.        There were
12   no plants on site.
13            Q.      But that's what you were going to do in the
14   building, was grow marijuana in it?
15            A.      Correct.
16            Q.      But you never did?
17            A.      Correct.
18            Q.      So what did you actually do there other than
19   just open up an office?
20            A.      We were renovating the building.
21            Q.      Okay.   How much did you spend on the
22   renovation?
23            A.      I don't remember.
24            Q.      Would it be Chance & Anthem that spent the
25   money?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
         Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 19 of 51


                                                                         Page 10
 1           A.      I believe so.
 2           Q.      Would Chance & Anthem's bank records, the
 3   bank checkbook show the payments for the renovation?
 4           A.      It should.     It might not show all of them,
 5   but there were payments to individuals who were working on
 6   the site, subcontractors, you should see those, yeah.
 7           Q.      And those -- was there a separate checking
 8   account in Maryland for that purpose?
 9           A.      No.
10           Q.      Just the checking account for the company
11   here that you've already provided us?
12           A.      Yeah, there were no other accounts in other
13   -- out of state.
14           Q.      Are there any other unpaid utility bills
15   such as this?
16           A.      Utility bills?
17           Q.      Yes.
18           A.      Well, let's see, there is a little over $800
19   due a trash disposal company.
20           Q.      Right.
21           A.      And are you asking that question regarding
22   that specific property only?
23           Q.      No, anything.
24           A.      Anything, okay.       There is a pool service
25   company that's owed money, $600.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM       Doc 186   Filed 11/08/18   Page 20 of 51


                                                                            Page 11
 1              Q.       Pool service?
 2              A.       Uh-huh.
 3              Q.       Did the company have a swimming pool?
 4              A.       No, the project that we had in Florida,
 5   which was the renovation of a house, has a pool.
 6              Q.       Okay.   Did Chance & Anthem own a house in
 7   Florida in was renovating?
 8              A.       Yes.
 9              Q.       Did it actually have a house in its name?
10             A.        I believe so.
11                       MR. FURR:    I've got an attorney here,
12   Mr. Suarez, who is going to ask you a few questions.                     I'm
13   going to turn it over to him, and then there may be some
14   creditors here.        You're also welcome to ask questions if
15   you are a creditor.
16                                  EXAMINATION
17   BY MR. SUAREZ:
18             Q.        So, Mr. Siskind, good morning.              We've met
19   before.    My name is Jesus Suarez.             My firm is proposed
20   counsel to the Chapter 7 trustee.
21                       Does Chance & Anthem have any books and
22   records?
23             A.        There were books and records which were
24   removed from my office at one point in time, yes.
25             Q.        Where were they moved to?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 21 of 51


                                                                         Page 12
 1            A.      I don't know.
 2            Q.      Who removed them?
 3            A.      Robert Gibson.
 4            Q.      All right, and why did Mr. Gibson remove
 5   them?
 6            A.      He took all my files.         He was supposed to
 7   only take the dead files, but when I went into the
 8   cabinet, which I thought contained my live files, it was
 9   empty.
10            Q.      All right, and did you ever use a computer
11   to transact business for Chance & Anthem or send emails on
12   behalf of ---
13            A.      Correspondence, emails, yes.
14            Q.      From what email address?
15            A.      Just from my personal address.
16            Q.      What email address is that?
17            A.      JeffSiskind@msn.com.
18            Q.      Did you use any other electronic form of
19   communication on behalf of Chance & Anthem?
20            A.      No.
21            Q.      In the debtor's schedules you listed a
22   computer, a printer and a monitor belonging to Chance &
23   Anthem with an estimated value of $150.
24            A.      Correct.
25            Q.      Where is that right now?


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 22 of 51


                                                                        Page 13
 1           A.      The last I saw it it was in the facility in
 2   Maryland.
 3           Q.      What facility in Maryland is that?
 4           A.      The building that we were talking about,
 5   which is located at 27120 Ocean Gateway.
 6           Q.      And was that facility vacated before April
 7   of 2018?
 8           A.      Yes.
 9           Q.      All right.    So the last time you saw those
10   books and records was before April of 2018?
11           A.      No, that's the last time I saw the computer.
12   I don't remember when the last time I saw the books and
13   records was.
14           Q.      I'm sorry, the computer.
15           A.      Yes.
16           Q.      Where is that computer right now?
17           A.      I have no idea.
18           Q.      You left it in the warehouse in Maryland?
19           A.      As I stated, the last time I saw it it was
20   in the warehouse in Maryland.
21           Q.      All right, and you turned over the warehouse
22   in Maryland to Ocean Gateway, is that correct?
23           A.      Yes.
24           Q.      All right, and at that time ---
25           A.      When you say Ocean Gateway, you mean the


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
            Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 23 of 51


                                                                           Page 14
 1   LLC, 27120 Ocean Gateway, LLC?
 2              Q.      Owned by Mr. Bias.
 3              A.      I believe it's owned by Mr. Bias.              It's, I
 4   believe, a Fla -- well, it might be a Maryland limited
 5   liability company, but they have the same sort of on-line
 6   service that you can check to get whatever information you
 7   need about it.
 8              Q.      Do you have any interest in that entity?
 9              A.      No.
10                      MR. FURR:    Do you have a phone number for
11   Mr. Bias?
12                      THE WITNESS:      No.   I do, I can get it for
13   you.
14                      MR. FURR:    Would you please get that for
15   me --
16                      THE WITNESS:      Sure.
17                      MR. FURR:    -- so I can contact him.
18   BY MR. SUAREZ:
19              Q.      On October 12th, 2017, Chance & Anthem
20   transferred and assigned a promissory note and mortgage
21   encumbering property in Cross Creek, owned by Mr. and
22   Mrs. Emmet Tias (phonetic) and Zoreda Mohammed (phonetic).
23   Are you familiar with them?
24              A.      Sure.
25              Q.      All right.    How did the debtor come to own


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM   Doc 186    Filed 11/08/18   Page 24 of 51


                                                                         Page 15
 1   that note and mortgage?
 2           A.      The debtor bought that note and mortgage
 3   from an individual lender named George Maylor (phonetic).
 4           Q.      And how much did the debtor pay for that
 5   note and mortgage?
 6           A.      $27,250.
 7           Q.      And where did that money come from?
 8           A.      I don't recall.
 9           Q.      Would it have been paid from the debtor's
10   bank account at JP Morgan?
11           A.      I think so.       I'm not totally positive, but
12   probably.
13           Q.      All right.    If it wasn't paid from the
14   debtor's bank account at J.P. Morgan, where would it have
15   been paid from?
16           A.      I don't know.       It might have been my law
17   office account.
18           Q.      All right, and when would it have been paid
19   from by your law office account?
20           A.      I have no idea why ---
21           Q.      Was your law office account holding monies
22   for Chance & Anthem?
23           A.      Not that I recall, but we represented George
24   Maylor, and of course we also represented Chance & Anthem,
25   which I owned a hundred percent of.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM     Doc 186   Filed 11/08/18   Page 25 of 51


                                                                          Page 16
 1             Q.      When you say "we", who is "we"?
 2             A.      The company "we".       Forgive me, I always say
 3   that.    I.
 4             Q.      Who is the company "we"?
 5             A.      Siskind Legal.
 6             Q.      Is that an LLC?
 7             A.      Siskind Legal Services, LLC did exist at one
 8   time, but it's lapsed.
 9             Q.      All right.    So when you say that the
10   company, we, paid for Chance & Anthem's purchase of this
11   mortgage, that it came from the law firm, what law firm is
12   that?
13            A.       Well, it's my law firm, if it indeed came
14   from there.      I'd have to look.
15            Q.       Okay.   So it might have come from somewhere
16   else?
17            A.       It could have, but it's not hard to figure
18   out where it came from.        I'm sure I have a record of that
19   check.
20            Q.       And you represented Chance & Anthem in that
21   transaction?
22            A.       Correct.
23            Q.       What consideration did Chance & Anthem
24   receive for the sale of that note and mortgage, if any?
25            A.       The tot -- Frank Zakitis who bought that


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
         Case 18-16248-MAM      Doc 186   Filed 11/08/18   Page 26 of 51


                                                                           Page 17
 1   note and mortgage, is that what you mean?
 2              Q.      Yes.
 3              A.      Received, I believe, a total of $25,000.
 4              Q.      Who received $25,000?
 5              A.      I'm thinking that it went into the law firm,
 6   yeah.
 7              Q.      So when you sold Chance & Anthem's $25,000
 8   mortgage and promissory note, Frank Zakitis paid your law
 9   firm $25,000?
10           A.         Well, I'm certain that he paid the 25 --
11   well, not a hundred percent certain of the amount, but
12   approximately $25,000, and I believe they all went through
13   a transfer account into my law firm.
14           Q.         Okay.
15                      MR. FURR:    What's a "transfer account"?
16                      THE WITNESS:      It's just an account that was
17   set up to handle transactions between the law firm and
18   Frank Zakitis.
19                      MR. FURR:    And is that a separate account?
20                      THE WITNESS:      Yeah.
21                      MR. FURR:    And where is that account
22   located?
23                      THE WITNESS:      PNC Bank.
24                      MR. FURR:    What's the name of the account?
25                      THE WITNESS:      Siskind Legal Services, LLC.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 27 of 51


                                                                         Page 18
 1                    MR. FURR:   And it's only used to transfer
 2   monies between your law firm and other parties?
 3                    THE WITNESS:     That's why it originally
 4   existed.     Frank Zakitis is located in Pittsburgh, and when
 5   he would pay bills, he would pay them at PNC.               He kept the
 6   account at PNC down here.
 7                    MR. FURR:   And that PNC account, is that
 8   still open?
 9                    THE WITNESS:     Yeah.
10                   MR. FURR:    Sorry.
11   BY MR. SUAREZ:
12           Q.      On August 25th, 2015, the debtor bought real
13   estate at 3445 Santa Barbara Drive, is that correct?
14           A.      I'm not sure of the date, but that's the
15   project house that we were talking about.
16           Q.      All right, and what do you mean by the
17   "project house"?
18           A.      It's a house that was purchased from
19   J.P. Morgan Chase to renovate and sell.
20           Q.      And what was the source of funds used to
21   purchase that house?
22           A.      I don't remember exactly, but we paid
23   approximately $1,250,000 for it.
24           Q.      Where did that million two fifty come from?
25           A.      I don't remember.       Give me a moment.          I can


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM       Doc 186    Filed 11/08/18   Page 28 of 51


                                                                             Page 19
 1   probably think.        Private lenders.
 2              Q.       Who were those private lenders?
 3              A.       I believe one member was Richard Niff, and
 4   another one was Carl Stone and/or David Fiore.
 5              Q.       Were monies from Richard Niff and
 6   David Fiore deposited into Chance & Anthem's bank account
 7   at J.P. Morgan?
 8              A.       I don't believe so, no.
 9              Q.       All right.        Where were those monies funded
10   from for that purchase?
11           A.          Oh, I think one was.           Yeah, I think
12   Mr. Neff's money did go through the Chance & Anthem
13   account.    Don't hold me to that, but I'm pretty sure
14   that's where that, and then Carl Stone's money was
15   deposited into my attorney trust account.
16           Q.          Were those investments in Chance & Anthem
17   documented?
18           A.          Sure.
19           Q.          How were they documented?
20           A.          I don't remember.
21           Q.          Did you represent Chance & Anthem in
22   documenting those transactions?
23           A.          Well, there was no one else to represent
24   Chance & Anthem, so I guess you could say that I did.
25           Q.          Did you represent Mr. Neff in documenting


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 29 of 51


                                                                        Page 20
 1   those transactions?
 2           A.      No.
 3           Q.      Did you represent Mr. Stone or Mr. Fiore in
 4   documenting those transactions?
 5           A.      No.
 6           Q.      Have you ever represented Mr. Stone or
 7   Mr. Fiore?
 8           A.      No, as to Stone.       Yes, as to Fiore.
 9           Q.      All right.    Did you represent Mr. Fiore in
10   any matters related to Chance & Anthem?
11           A.      Not that I recall, no.
12           Q.      Chance & Anthem took a mortgage out from New
13   Wave Loans Residential, LLC in about November of 2015 --
14           A.      I don't recall --
15           Q.      -- is that correct?
16           A.      -- the date, but that was a mortgage that we
17   borrowed, yeah, against the project house.
18           Q.      When you say "we", who do you mean "we"?
19           A.      Chance & Anthem.
20           Q.      Okay, and where were those funds deposited?
21           A.      I don't remember.
22           Q.      Would they have been deposited at the
23   debtor's bank account at J.P. Morgan?
24           A.      I don't remember.
25           Q.      Is there anywhere else, besides the debtor's


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
            Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 30 of 51


                                                                           Page 21
 1   bank account, where they would have been deposited?
 2              A.      I don't remember where they were deposited.
 3              Q.      All right, and what were those funds used
 4   for?
 5              A.      They were used toward the Maryland marijuana
 6   growing project.
 7              Q.      What you say the marijuana growing project
 8   in Maryland, do you mean the marijuana project that
 9   Cannamed Pharmaceuticals was --
10              A.      Correct.
11              Q.      -- operating?
12                      In March ---
13              A.      Well, let's stop, not operating, but
14   developing.
15              Q.      Okay, developing.
16                      What was the difference between the debtor
17   and Cannamed Pharmaceuticals, what did the debtor do in
18   Maryland, and what did Cannamed Pharmaceuticals do?
19              A.      The debtor owns 70 percent of Cannamed
20   Pharmaceuticals.
21              Q.      Okay.   Is the debtor's ownership in Cannamed
22   Pharmaceuticals documented in any way?
23              A.      It was.
24              Q.      How?
25              A.      There is a certificate of, I don't know what


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 31 of 51


                                                                         Page 22
 1   you call it, because it's an LLC, a unit interest
 2   certificate.
 3           Q.      And where is that ---
 4           A.      With the files that are missing.
 5           Q.      Did you ever have those on a computer?
 6           A.      No.
 7           Q.      Did you ever email them to anybody?
 8           A.      No.     When you saw "them", you're talking
 9   about the certificates --
10           Q.      The certificates.
11           A.      -- in favor of ---
12           Q.      Sure.
13           A.      No.
14           Q.      Who owned the other 30 percent of Cannamed?
15           A.      I personally own 5 percent, still do.               An
16   individual by the name of Bruce Lowe owns 5 percent, and
17   the rest I don't recall.
18           Q.      On March 23rd of 2016 there was a mortgage
19   recorded in favor of EBK South Properties, LLC against the
20   Santa Barbara house --
21           A.      Correct.
22           Q.      -- for about a half a million dollars,
23   $500,000.
24           A.      No.   There was a line of credit, I think the
25   actual borrowing against that house was, if memory serves


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 32 of 51


                                                                        Page 23
 1   me correctly, 160,000.
 2           Q.      And where were those $160,000 deposited?
 3           A.      I don't remember, but the funds were used
 4   for Cannamed.
 5           Q.      For Cannamed?
 6           A.      On behalf of -- yeah, payment of Cannamed
 7   expenses, to the best of my recollection.
 8           Q.      Were the funds deposited in Chance &
 9   Anthem's account at J.P. Morgan?
10           A.      I don't remember where those were deposited.
11           Q.      Why was Chance & Anthem funding Cannamed's
12   expenses?
13           A.      Because that was the agreement, Chance &
14   Anthem assisted -- Cannamed had no income, so Chance &
15   Anthem provided all the funding that Cannamed needed.
16           Q.      Why was Cannamed incapable of procuring that
17   funding for itself?
18           A.      It was more or less a shell company.
19           Q.      Did Chance & Anthem ever have any income?
20           A.      No.
21           Q.      Did Chance & Anthem have any business
22   operations?
23           A.      Other than what we've discussed, no.
24           Q.      Did Chance & Anthem ever sell anything?
25           A.      That one mortgage that we spoke about.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 33 of 51


                                                                        Page 24
 1           Q.      Did Chance & Anthem ever produce anything?
 2           A.      What do you mean by produce?
 3           Q.      Did it ever make anything?
 4           A.      Actually make a tangible product, no.
 5           Q.      Okay.   You said there was an agreement
 6   between Chance & Anthem and Cannamed?
 7           A.      Yes.
 8           Q.      How was that agreement documented?
 9           A.      There was a document which required Chance &
10   Anthem to fund Cannamed in exchange for its unit
11   interests.
12           Q.      And where can I find that document?
13           A.      With all the other documents that are taken
14   from my office by Mr. Gibson.
15           Q.      That document was never scanned?
16           A.      No.
17           Q.      Was never emailed to anybody?
18           A.      Not that I recall, no.
19           Q.      So it would only have ever existed in a hard
20   file?
21           A.      Yes, and it was a one-page piece of paper, I
22   remember looking at it.
23           Q.      Whose Fredrick Volkwein?
24           A.      He is a valid creditor of Chance & Anthem.
25   He's an individual who I've known for probably 30 years


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 34 of 51


                                                                            Page 25
 1   here in West Palm Beach.
 2            Q.      And how much money did Mr. Volkwein lend to
 3   Chance & Anthem?
 4            A.      Well, according to my records $500,000.
 5            Q.      All right, and how was that loan documented?
 6            A.      I don't remember.       I remember that I have a
 7   -- or had a power of attorney from Mr. Volkwein.                    Those
 8   funds came from properties that he sold at some point,
 9   which my firm handled the sale transaction of.
10            Q.      And where were the funds loaned by
11   Mr. Volkwein deposited?
12            A.      I don't recall.      I imagine they ran through
13   my trust account, since we did the closing.                Well, we
14   didn't do the closing, but we represented him in the
15   closing of the sale of properties he had in West Palm
16   Beach.
17            Q.      And you represented him in the loan that he
18   made to Chance & Anthem?
19            A.      No, I don't believe so.
20            Q.      Was he represented by anyone in connection
21   with the loan he made to Chance & Anthem?
22            A.      No.
23            Q.      What were the terms of the loan he made to
24   Chance & Anthem?
25            A.      I don't remember.


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
            Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 35 of 51


                                                                           Page 26
 1              Q.      Who would know?
 2              A.      I would know if I had the ability to look at
 3   the file, but -- or Fred would know.
 4              Q.      And what were Mr. Volkwein's $500,000 used
 5   for?
 6              A.      I don't recall.      At some point the history
 7   of his interest, I provided him with paperwork on that,
 8   but beyond that you'd have to ask him.
 9              Q.      What paperwork did you provide him?
10              A.      Just a disbursement sheet as to where his
11   money was used.
12              Q.      How was that disbursement sheet generated?
13              A.      By hand by me.
14              Q.      And what documents would you have reviewed
15   to generate that disbursement sheet?
16              A.      It was more or less a ledger that I kept on
17   him that I would update from time to time.
18              Q.      What documents would you use to create that
19   ledger?
20              A.      Just my bank records at the time.
21              Q.      The bank records of Chance & Anthem?
22              A.      I don't remember whether I ever utilized
23   Chance & Anthem's records to facilitate that report, no.
24              Q.      Would those have been your trust account
25   records?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM      Doc 186   Filed 11/08/18   Page 36 of 51


                                                                           Page 27
 1              A.      Some would have been, yeah.
 2              Q.      All right.    So other than your trust account
 3   records and Chance & Anthem records, if at all, what other
 4   records would you have reviewed to create that ledger?
 5              A.      I don't remember what bank account records
 6   were involved in the review, but the one-page report that
 7   I gave was accurate.
 8              Q.      Whatever happened to that ledger?
 9              A.      It was with the books and records that were
10   in my files when we vacated the office at 525 South
11   Flagler.
12            Q.        Those are the ones that you've testified
13   Mr. Gibson took possession of?
14            A.        I believe he removed them, yes.
15            Q.        Have you filed a police report for the
16   missing files?
17            A.        No, I didn't think the police report would
18   be availing, because I did give him permission to take all
19   of the dead files, and the understanding was the live
20   files would come out to the project house in Santa
21   Barbara, and the dead files, rather than discard them, he
22   would remove and keep in his garage at his house.
23            Q.        What's the current status of the project
24   house?
25            A.        The project house is owned by a company


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 37 of 51


                                                                           Page 28
 1   controlled by Frank Zakitis, and it has been sitting
 2   because of permit issues, but I understand that the plans
 3   were just approved, and the permit should be issued today
 4   or later this week.
 5            Q.      What's your current involvement with the
 6   project house?
 7            A.      I don't have any official involvement with
 8   that house.     It's located next to my house, so I do keep
 9   an eye on it.
10            Q.      What's your unofficial involvement with the
11   house?
12            A.      Just keep an eye on it.
13            Q.      Do you have any interest in the house?
14            A.      No.
15            Q.      Do you have any agreement with Mr. Zakitis
16   concerning the disposition of that house?
17            A.      Nothing in writing.
18            Q.      Do you have any agreement that's not in
19   writing concerning the disposition of that house?
20            A.      Well, nothing that's enforceable since it
21   pertains to real estate, and would be barred by the
22   statute of frauds if it wasn't in writing.
23            Q.      That's not the question I'm asking.                I'm
24   asking what the agreement is.
25            A.      There is no official agreement.             I hope that


                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                 (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 38 of 51


                                                                        Page 29
 1   Frank will make some money on the house when he sells it,
 2   and that he will do something for my creditors.
 3           Q.      Okay.   Well, considering that Mr. Furr is
 4   the trustee of those creditors, we'd like to know what the
 5   unofficial agreement is, or what understanding you might
 6   have, or what your expectation might be of what
 7   Mr. Zakitis will do once he sells the house.
 8           A.      I don't have any expectation.             There is no
 9   articulated agreement at this point.
10           Q.      Is there an unarticulated agreement?
11           A.      No.
12           Q.      Okay.   Well, you've defined it as an
13   articulated agreement.     I was simply trying to define
14   whether there was an unarticulated or unofficial
15   agreement.
16           A.      Well, I mean, you know, Frank and I have
17   been friends for 25 years.        So we talk a lot, but whether
18   you could say that there was an enforceable agreement from
19   those conversations, the answer would be no.
20           Q.      Are you Frank's lawyer?
21           A.      I have been, yeah, on different things.              He
22   has many lawyers that help him.
23           Q.      Do you represent him in connection with any
24   matters having to do with Chance & Anthem?
25           A.      Yes.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM      Doc 186    Filed 11/08/18   Page 39 of 51


                                                                            Page 30
 1              Q.      What matters?
 2              A.      Well, no, I represented him in a mortgage
 3   foreclosure suit against the Mohammeds, which mortgage was
 4   once held by Chance & Anthem.
 5              Q.      Any other matters related to Chance & Anthem
 6   where you represented Mr. Zakitis?
 7              A.      Not that I recall.
 8              Q.      Are there any communications with
 9   Mr. Zakitis concerning the Mohammeds' mortgage?
10           A.         Oh, sure.    Every time something is filed, he
11   gets a copy of it.        Well, not every time.            There are a few
12   times that I forgot to send it to him but, yeah, he gets
13   all that stuff eventually.
14           Q.         Do you communicate with him by email?
15           A.         Sometimes.
16           Q.         From your, I think you said it was your MSN
17   account?
18           A.         Always, yeah.
19           Q.         Do you use any other email accounts?
20           A.         No.   Well, I do have a Gmail account, but I
21   don't use it.
22                      MR. SUAREZ:       Okay.    I'm good.
23                      MR. FURR:    Any other creditors have
24   questions?
25                      If anybody is here representing a creditor


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM   Doc 186    Filed 11/08/18   Page 40 of 51


                                                                         Page 31
 1   I'd like to know who they are.           So announce their
 2   representation on the record.
 3                    MR. SWIFT:       Your Honor, Trent Swift on
 4   behalf of Richard Neff.
 5                    MR. FURR:    Do you have any questions,
 6   Mr. Swift?
 7                               EXAMINATION
 8   BY MR. SWIFT:
 9           Q.       Mr. Siskind, you said that there was no
10   official agreement, and that there is no articulated
11   agreement.    Do you have plans at some point to articulate
12   an agreement or make an official agreement with the
13   Mr. Zakitis concerning the investment property?
14           A.       Yes.
15           Q.       And what is that intention?
16           A.       Well, I've got to wait until this permit
17   issue fiasco is over before I think I should approach
18   Frank on something like that.          The property has been
19   sitting for many months, I don't know exactly how long,
20   but there is a little bit of friction due to that at this
21   point, which I hope will be resolved by the issuance of
22   the permit.
23           Q.       Is that friction between you and
24   Mr. Zakitis?
25           A.       Correct.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM      Doc 186   Filed 11/08/18   Page 41 of 51


                                                                           Page 32
 1              Q.      When that friction is resolved, what are
 2   your terms that you would intend to seek from Mr. Zakitis?
 3              A.      I can't qualify what those terms would be,
 4   but obviously I'm going to be hoping for the best
 5   treatment of my creditors if we're involved in that
 6   project, as well as the Maryland project.
 7              Q.      Is Cannamed a Maryland corporation?
 8              A.      Yes, and I think it may be an LLC.
 9              Q.      And that LLC would have been organized in
10   the State of Maryland?
11           A.         Yes.
12           Q.         Does it have any involvement in the State of
13   Florida?
14           A.         No.
15           Q.         Has it ever done business in the State of
16   Florida?
17           A.         Well, it had its business offices here.
18           Q.         And where were those business office?
19           A.         At 525 South Flagler, fifth floor.
20           Q.         How long did they have those business
21   offices there?
22           A.         From their inception.
23           Q.         Which was when?
24           A.         I don't recall, you'd have to look at the
25   date of the filing of the LLC.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM   Doc 186    Filed 11/08/18   Page 42 of 51


                                                                         Page 33
 1           Q.       And the spelling of Cannamed, is that
 2   C-a-n-a-m-e-d, or two Ns?
 3           A.       Two Ns.
 4           Q.       So C-a-n-n-a-m-e-d?
 5           A.       Correct.
 6           Q.       And that's a Maryland LLC, to the best of
 7   your recollection?
 8           A.       I know it is.
 9           Q.       You know it is, okay.
10                   MR. SWIFT:     No further questions.
11                   MR. FURR:     Thank you.
12                   Anyone else have any questions?
13                   MR. ARESTY:       Max Aresty on behalf of Fred
14   Volkwein.
15                   MR. FURR:     Like your father.
16                   MR. ARESTY:       I apologize, but I'm not used
17   to these meetings --
18                   MR. FURR:     Sure.
19                   MR. ARESTY:       -- and I'm not really on top of
20   the case.    I was attending on behalf of my father.
21                              EXAMINATION
22   BY MR. ARESTY:
23           Q.      But regarding this Zakitis house, the
24   project house ---
25                   MR. FURR:     Could you move over closer to the


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM      Doc 186    Filed 11/08/18   Page 43 of 51


                                                                             Page 34
 1   table?
 2                      MR. ARESTY:       Yeah, yeah.
 3                      THE WITNESS:       Or you can come to the table.
 4   Right, it's your table, but I presume he can sit here.
 5                      MR. FURR:    You can sit there.
 6   BY MR. ARESTY:
 7              Q.      Regarding the Zakitis house, is there a
 8   reason why Frank Zakitis would enter into any kind of
 9   agreement with you?        Does he owe you something?
10            A.        No, he owes me nothing, but he is a
11   businessman, on one hand, and he's got a big heart on the
12   other, and when the Maryland license wasn't issued to
13   Cannamed, I asked him if he could help me with some of
14   these projects.        So he ended up purchasing the loan that
15   New Wave had on the project house, and then eventually
16   foreclosed on it.        Actually it was in foreclosure.               So he
17   bought the foreclosure suit.
18            Q.        And he completed the foreclosure?
19            A.        Correct, and then bought it in a
20   foreclosure.
21            Q.        Did he go above his judgment amount to win
22   the bid?
23            A.        I don't recall.       I think he paid $1,100,000.
24   No, it was -- no, I can tell you the answer actually I
25   have it with me.        No, he's eligible to collect


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 44 of 51


                                                                        Page 35
 1   approximately a $65,000 deficiency.
 2           Q.       What was the amount of the judgment?
 3           A.       Well, you can calculate it from what I think
 4   he bought it for.      Well, rather than do that, obviously
 5   you can check in public record.         I don't know.
 6           Q.       You don't recall?
 7           A.       Not really.
 8           Q.       So if he was to strike a deal with you to
 9   help assist your creditors after you get over this sticky
10   situation, would that be purely gratuitous?
11           A.      I would have to say yes.
12           Q.      The monies that were owed to Fred Volkwein
13   that you put in your schedule, can you tell me how you
14   came to that number?
15           A.      That was a number that I calculated and
16   published to Fred, it might have been as much two years
17   ago, I'm not sure.
18           Q.      So is it consistent with the ledger that
19   you're referring to?
20           A.      Yes.
21           Q.      And do you have any copies of that ledger?
22           A.      I don't know if I still do, but I'm sure
23   Fred has them.
24           Q.      And how were they sent to Fred?
25           A.      Handed to Fred at a meeting in my office.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 45 of 51


                                                                        Page 36
 1           Q.      Where they given to him in any other way?
 2           A.      Not that I recall, no.
 3           Q.      And did you keep any records, physical or --
 4   this ledger, would you have physical copies, or would you
 5   have digital copies?
 6           A.      I had a physical copy.         It was handwritten,
 7   and it was kept in a file with his name on it.
 8           Q.      Okay.   So a physical copy only?
 9           A.      I believe so, yeah.
10           Q.      And these were the records that you -- they
11   were removed from your office?
12           A.      Correct.
13           Q.      And this gentleman ---
14           A.      I believe were removed from my office.
15           Q.      And Mr. Gibson, you believe, is the one who
16   -- if they were removed, he's the one who removed them?
17           A.      Yes, I believe that because when I sent in
18   the van for them, by email, to an address that I know
19   belongs to him, I never received a response.
20           Q.      Okay.   So Mr. Gibson is unresponsive, and
21   his whereabouts are unknown at this time?
22           A.      Oh his whereabouts are perfectly known, he's
23   sitting right here.
24           Q.      Oh, okay, but he's been unresponsive?
25           A.      Correct.


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 46 of 51


                                                                        Page 37
 1           Q.      Okay, and you said you were making some
 2   amendments to your schedules, is that correct?
 3           A.      I'm going to, yes.
 4           Q.      And is ---
 5           A.      Well, when you say your schedules, you mean
 6   Chance & Anthem's schedules?
 7           Q.      Chance & Anthem, yes.
 8           A.      Yes.
 9           Q.      Are you going to be amending any of the
10   entries relating to Mr. Volkwein?
11           A.      I hadn't intended to, no, but I guess if
12   Fred sits with me either individually or through your
13   firm, and can show me where my numbers are wrong, I would
14   amend based on his numbers if I thought they were correct.
15                   MR. SWIFT:    Okay.     Thank you.
16                   Mr. FURR:    Thank you.
17                   Anybody else have any questions?
18                   Yes, ma'am.
19                   MS. WILLIAMS:      I'm Sophie Williams on behalf
20   of (inaudible) and Carl Stone.
21                   MR. FURR:    (Inaudible.)
22                             EXAMINATION
23   BY MS. WILLIAMS:
24           Q.      Mr. Siskind, regarding your schedules for
25   Chance & Anthem, what materials did you use to prepare


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
            Case 18-16248-MAM    Doc 186   Filed 11/08/18   Page 47 of 51


                                                                            Page 38
 1   them without your records?
 2              A.       I don't remember.
 3              Q.       Did you go by memory?
 4              A.       In part, yes.
 5              Q.       Did you use any bank records?
 6              A.       I don't recall what I used.
 7              Q.       Would you use any handwritten records?
 8              A.       I don't recall.       I said that three times
 9   now.
10              Q.       Okay.    I'm trying to specify, hoping maybe
11   it will trigger your memory.
12                       Okay.    So with respect to the $300,000 that
13   you mentioned for the lease to own on the property in
14   Maryland, where -- what was the origination of that
15   $300,000?
16              A.       I don't recall.
17              Q.       Would it have come from Mr. Stone?
18              A.       No.
19              Q.       Mr. Fiore?
20              A.       No.
21              Q.       Would it have come from either Diana or
22   Christopher George?
23              A.       No.    Diana George is not a creditor.             She
24   has no basis for being a creditor.
25                       Christopher George loaned $2 million to


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
         Case 18-16248-MAM     Doc 186   Filed 11/08/18   Page 48 of 51


                                                                          Page 39
 1   Sovereign Gaming (phonetic), which then assisted with the
 2   funding of Cannamed, but they had no direct privity with
 3   Cannamed.
 4             Q.      How much of the money was used for Cannamed
 5   funding?
 6             A.      I have no idea.
 7             Q.      And you said that was through Sovereign
 8   Gaming?
 9             A.      Right, there are two promissory notes, as
10   you well know, totalling $2 million, which
11   Christopher George (inaudible) loaning that money to
12   Sovereign Gaming.
13             Q.      I have seen purported copies of the
14   purported promissory notes.
15             A.      And you've also seen the release that
16   David Fiore signed.
17             Q.      I have seen the purported release, yes.
18             A.      And the affidavit which Carl Stone provided?
19             Q.      I am familiar with Mr. Stone's affidavit, if
20   we're talking about the same one.            I don't know if there
21   is another one I don't know about.
22             A.      So you really don't represent any valid
23   creditors in this bankruptcy, do you?
24                     MR. FURR:    Mr. Siskind ---
25   BY MS. WILLIAMS:


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
         Case 18-16248-MAM     Doc 186   Filed 11/08/18   Page 49 of 51


                                                                          Page 40
 1             Q.      Did you ---
 2                     MR. FURR:    -- she gets to ask the questions.
 3   You don't.
 4                     THE WITNESS:      I just made the statement for
 5   the record then.
 6                     MS. WILLIAMS:      All right.
 7                     THE WITNESS:      But, Mr. Trustee, I will also
 8   state that I brought a listing of the valid creditors and
 9   she's not one, her clients aren't one it.
10                     MR. FURR:    All right.
11                     MS. WILLIAMS:      I don't ---
12                     THE WITNESS:      Mr. Neff is on it and
13   Mr. Volkwein is on it also.
14                     MS. WILLIAMS:      I will say for the record
15   that my clients have been noticed with regard to the
16   Chance & Anthem bankruptcy matters, and that is why I'm
17   here.   So whether or not Chance & Anthem claims them to be
18   valid creditors I think is another issue.
19                     MR. FURR:    That is another issue, and I
20   don't make that decision.
21                     MS. WILLIAMS:      All right.       I don't have
22   any ---
23                     MR. FURR:    There is a guy with a black robe
24   that does that.
25                     MS. WILLIAMS:      I don't have any other


                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                  (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 50 of 51


                                                                        Page 41
 1   questions.    Thank you.
 2                   THE WITNESS:      Did you say guy or gal?
 3                   MR. FURR:    Guy.    Why, who is this one?
 4                   THE WITNESS:      It's a gal.
 5                   MR. FURR:    A gal.
 6                   Anybody else have any questions?
 7                   If all the lawyers would just give their
 8   card to Mr. Suarez, if you don't mind, so we can get in
 9   touch with you, we'll be glad to do that and share any
10   information with you if you want to.
11                   All right.    This meeting is concluded.
12   Thank you very much.
13
14
15                   (Thereupon, the 341 Meeting of Creditors was
16   concluded.)
17
18
19
20
21
22
23
24
25


                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                (305) 358-8875
         Case 18-16248-MAM   Doc 186   Filed 11/08/18   Page 51 of 51


                                                                        Page 42
 1
 2                            CERTIFICATION
 3
 4   STATE OF FLORIDA         :
 5   COUNTY OF MIAMI-DADE     :
 6
 7                  I, Cheryl L. Jenkins, RPR, RMR, Shorthand
 8   Reporter and Notary Public in and for the State of Florida
 9   at Large, do hereby certify that the foregoing Section 341
10   Meeting of Creditors was transcribed by me from a digital
11   recording made on the date and at the place as stated in
12   the caption hereto on page 1; that the foregoing
13   computer-aided transcription is a true record to the best
14   of my ability of said proceedings.
15                  WITNESS my hand this 25th day of July, 2018.
16
17
18                  ______________________________
19                   CHERYL L. JENKINS, RPR, RMR
20                Court Reporter and Notary Public
              in and for the State of Florida at Large
21                     Commission #GG 138863
                         December 27, 2021
22
23
24
25


                OUELLETTE & MAULDIN COURT REPORTERS, INC.
                              (305) 358-8875
